By the Court.
There is no evidence of a right of way by grant or necessity ; for it does not appear that Lydia Packard ever owned the Meeting-house Green ; and if Porter ever had a way of necessity over • it, he subsequently acquired other land, bounding on the land granted to him by Packard, and on a public way, which removed the necessity. Nichols v. Luce, 24 Pick. 102. Holmes v. Goring, 2 Bing. 76, and 9 Moore, 166. Woolrych on Ways, 71.
But there was evidence tending to show a way of prescrip. *425tian. Such were the facts, that there was no other ready or convenient access; that the house stood there at the time of the deed to Porter in 1745, and its occupants had since used the way claimed; that there were gates opening into the green, and a regular track from the principal gate to the main street, indicating a peculiar and exclusive use. This evidence should have been submitted to the jury. Exceptions sustained.
*426CASES ARGUED AND DETERMINED * IN THE SUPREME JUDICIAL COURT FOR THE COUNTY OF NORFOLK, OCTOBER TERM 1857, AT DEDHAM. Hon. LEMUEL SHAW, Chief Justice. Hon. CHARLES A. DEWEY, ~| Hon. THERON METCALF, i TmTICBa Hon. BENJAMIN F. THOMAS, f duSTICBSHon. PLINY MERRICK, J